Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17322717 filed on 05/17/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-2- in the reply filed on 07/14/2022 is acknowledged.
Allowable subject matter 
Claims 1-8, 16-20 are allowed.
The following is an examiner' s statement of reasons for allowance: 
Claims 1-8:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein: the dielectric layer includes a first dielectric layer in contact with the first and second source/drain contacts and a second dielectric layer disposed on the first dielectric layer, and the dielectric layer has a tapered shape having a top width greater than a bottom width ”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 16-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “an amorphous or polycrystalline semiconductor layer made of Si, SiGe, SiC or Ge and disposed between the isolation insulating layer and the source/drain contact”, in all of the claims in combination with the remaining features of independent claim 16.
Kim et al. (US 2015/0035023) teach a first FinFET including a first fin structure (Fig. 12B, elements F21 & 21) extending in a first direction, a first source/drain epitaxial structure (Fig. 12B, element 23, paragraph 0041) and a first source/drain contact (Fig. 12B, element 185) in contact with the first source/drain epitaxial structure; a second FinFET disposed adjacent to the first FinFET and including a second fin structure (Fig. 12B, elements F22 & 22) extending in the first direction, a second source/drain epitaxial structure (Fig. 12B, element 24, paragraph 0041) and a second source/drain contact (Fig. 12B, element 185) in contact with the second source/drain epitaxial structure; and a dielectric layer (Fig. 12B, elements 171 &172) separating the first contact and the second source/drain contact, an isolation insulating layer (Fig. 12B, element 110) from which the fin structure protrudes; an insulating cover layer (embodiment of Fig. 1, element 129) disposed on sides of the fin structure between the isolation insulating layer and the source/drain epitaxial layer and being in contact with the isolation insulating layer.
However, Kim et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 16.

Claims 11-12 are objected to as being dependent upon a rejected base claim (independent claim 9), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US 2015/0035023).
With respect to dependent claim 11, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the second dielectric layer comprises a silicon nitride based material and GeO”.
With respect to dependent claim 12, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein the source/drain contact has a reverse tapered shape having a top width smaller than a bottom width”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 13 recites the limitation “wherein the source/drain contact in contact with the isolation insulating layer”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what is meant by “wherein the source/drain contact in contact with the isolation insulating layer”.
	The examiner suggests amending the claim to recite “wherein the source/drain contact is in contact with the isolation insulating layer”.
 	Claim 14 recites the limitation “further comprising: an isolation insulating layer from which the fin structure protrudes”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: Independent claim 9 already appears to recite “an isolation insulating layer”. It is unclear if this limitation in dependent claim 14 is intended to be the same or different element from independent claim 9.
	Claim 15 is also rejected under 112(b) as it depends on base claim 14.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0035023).
Regarding independent claim 9, Kim et al. teach a semiconductor device comprising:
 a fin field effect transistor (FinFET) including a fin structure (Fig. 1, element F11), a source/drain epitaxial layer (Fig. 1, element 123, paragraph 0041) and a source/drain contact (Fig. 1, element 181, paragraph 0103) in contact with the first source/drain epitaxial layer; 
an isolation insulating layer (Fig. 1, element 110) from which the fin structure protrudes; 
an insulating cover layer (Fig. 1, element 129) disposed on sides of the fin structure (Fig. 1, partially disposed on the fin) between the isolation insulating layer and the source/drain structure and being in contact with the isolation insulating layer (Fig. 1); and 
a dielectric layer (Fig. 4, element 171) covering at least sides of the source/drain contact.
Regarding claim 10, Kim et al. teach wherein the dielectric layer includes a first dielectric layer (Fig. 4, element 171) in contact with the first and second source/drain contacts and a second dielectric layer (Fig. 4, element 172) disposed on the first dielectric layer.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813